DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Warning
Applicant is advised that should claim 36 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 29, the claim recites “calcined at temperatures from greater than or equal to 500°C to 600°C.” This is unclear and indefinite because there appear to be two ranges “greater than or equal to 500°C” and “500°C to 600°C” which overlap and contradict each other. 
	For purposes of examination, the Examiner will consider that the range is “500°C to 600°C”, as the broader range of greater than or equal to 500°C is in claim 28, upon which claim 29 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2017/000427).
US 2018/0194700 is used as the English-language equivalent of WO 2017/000427 herein.
	With regard to claims 14, 21-23, 26, 27, 34, and 35, Pan teaches a method for converting synthesis gas into light olefins over a composite catalyst material (paragraph [0011]), wherein the synthesis gas comprises at least carbon monoxide and hydrogen (paragraph [0065]) and the olefins include ethylene and propylene (paragraph [0074]). Pan further teaches that the catalyst comprises a multicomponent metal composite (paragraph [0014]) and an inorganic solid acid with hierarchical pore structure which is a silicon-phosphorus-aluminum (SAPO) material which has a CHA structure (paragraphs [0014], [0146], [0148]). While Pan does not explicitly teach that the material is SAPO-34, one of ordinary skill in the art would find it obvious to form SAPO-34 as the inorganic solid acid because it is well known that SAPO-34 is a SAPO material with a CHA structure and Pan teaches that SAPO materials with a CHA structure are suitable as the inorganic solid acid. Further, SAPO-34 is a well-known acid which functions as the catalyst for conversion of methanol to olefins, which is the function of the inorganic acid in the composite of Pan (paragraphs [0003], [0012]). Pan additionally teaches that the multicomponent metal portion comprises oxides (paragraph [0023]) and necessarily Cr and two or more of Zn, Al (instant claim 21), and Ga (instant claim 22) (paragraph [0026]). This is equivalent to the metal oxide catalyst comprising chromium, zinc, and at least one of aluminum and gallium of instant claim 14. 
	Pan also teaches that the ratio of Cr to the total of the other metals is 0.1-5:1 (paragraph [0029]). While Pan does not specify how much of the total is Zn and how much is Al or Ga, one of ordinary skill in the art would understand that the amount of each metal can be >0 to <100% of the total. Thus, the range of the ratio of Cr to Zn is up to about 5, which overlaps the ranges of 0.35 to 1, 0.35 to 0.9, and 0.35 to 0.5 of instant claims 14, 23, 27, 34, and 35. While Pan does not teach the exact ranges claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Pan teaches that the mole ratio of Cr to Zn+(Al or Ga) is 0.1:1 to 5:1, and one of ordinary skill in the art can then calculate that the mole% of aluminum or gallium is about 16 mol% to about 91 mol%. Pan does not specify the at%, however, one of ordinary skill in the art would be able to calculate the at% from the mol%, and it is expected to overlap the claimed ranges of 25 to 40 at% and 25 to 39 at% of instant claims 14 and 26, absent any evidence to the contrary. While Pan does not teach the exact ranges claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 24, 25, 28, 29, 36, and 37, Pan teaches that the catalyst is calcined at 300-650°C (paragraph [0055]), which overlaps the ranges of less than 500°C, 300°C to less than 500°C, greater than or equal to 500°C, 500°C to 600°C, and less than 500°C of instant claims 24, 25, 28, 29, 36, and 37. While Pan does not teach the exact ranges claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claims 30 and 32, Pan teaches as above that the mole ratio of Cr to Zn+(Al or Ga) is 0.1:1 to 5:1, and one of ordinary skill in the art can then calculate that the mole% of aluminum or gallium is about 16 mol% to about 91 mol%. Pan does not specify the at%, however, one of ordinary skill in the art would be able to calculate the at% from the mol%, and it is expected to overlap the range of 25 to 35 at% of instant claims 30 and 32, absent any evidence to the contrary. While Pan does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 31 and 33, Pan teaches as above that the ratio of Cr to the total of the other metals is 0.1-5:1 (paragraph [0029]), where one of ordinary skill in the art would understand that the amount of each metal can be >0 to <100% of the total. Thus, the range of the ratio of Cr to Zn is up to about 5, which overlaps the range  of 0.35 to 0.5 of instant claims 31 and 33. While Pan does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772   

/Renee Robinson/Primary Examiner, Art Unit 1772